                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-04981-ODW (JCx)                                  Date   July 3, 2019
 Title           Maryam Halpern v. Neiman Marcus Group, Inc., et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

      On July 3, 2019, Plaintiff filed a “Motion to Remand.” (Mot., ECF No. 8.) Plaintiff does
not include a statement indicating Plaintiff met and conferred with counsel for Defendant as
required by Local Rule 7-3. Also, Plaintiff noticed the motion for hearing on Friday, August 9,
2019, before Judge Birotte. This case is before Judge Otis D. Wright II, who hears civil
motions on Mondays at 1:30 p.m. Accordingly, the Court STRIKES Plaintiff’s Motion to
Remand. (ECF No. 8.) Plaintiff may refile her motion in compliance with the Local Rules and
this Court’s Law and Motion Schedule.

                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
